UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04894 Franklin Managed Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Franklin Rising Dividends Fund ABBOTT LABORATORIES Meeting Date:APR 29, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ABBVIE INC. Meeting Date:MAY 06, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H.L. Burnside Management For For 1.2 Elect Director Brett J. Hart Management For For 1.3 Elect Director Edward J. Rapp Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against ABM INDUSTRIES INCORPORATED Meeting Date:MAR 09, 2016 Record Date:JAN 13, 2016 Meeting Type:ANNUAL Ticker:ABM Security ID:000957100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Luke S. Helms Management For For 1.2 Elect Director Sudhakar Kesavan Management For For 1.3 Elect Director Lauralee E. Martin Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For ACCENTURE PLC Meeting Date:FEB 03, 2016 Record Date:DEC 07, 2015 Meeting Type:ANNUAL Ticker:ACN Security ID:G1151C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jaime Ardila Management For For 1b Elect Director Dina Dublon Management For For 1c Elect Director Charles H. Giancarlo Management For For 1d Elect Director William L. Kimsey Management For For 1e Elect Director Marjorie Magner Management For For 1f Elect Director Blythe J. McGarvie Management For For 1g Elect Director Pierre Nanterme Management For For 1h Elect Director Gilles C. Pelisson Management For For 1i Elect Director Paula A. Price Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Wulf von Schimmelmann Management For For 1l Elect Director Frank K. Tang Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Provide Proxy Access Right Management For For 7A Require Advance Notice for Shareholder Proposals Management For For 7B Amend Articles Management For For 8A Amend Articles - Board Related Management For For 8B Establish Range for Size of Board Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 11 Authorize Open-Market Purchases of Class A Ordinary Shares Management For For 12 Determine the Price Range at which Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock Management For For AFLAC INCORPORATED Meeting Date:MAY 02, 2016 Record Date:FEB 24, 2016 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director Paul S. Amos, II Management For For 1c Elect Director W. Paul Bowers Management For For 1d Elect Director Kriss Cloninger, III Management For For 1e Elect Director Toshihiko Fukuzawa Management For For 1f Elect Director Elizabeth J. Hudson Management For For 1g Elect Director Douglas W. Johnson Management For For 1h Elect Director Robert B. Johnson Management For For 1i Elect Director Thomas J. Kenny Management For For 1j Elect Director Charles B. Knapp Management For For 1k Elect Director Joseph L. Moskowitz Management For For 1l Elect Director Barbara K. Rimer Management For For 1m Elect Director Melvin T. Stith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 28, 2016 Record Date:NOV 30, 2015 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan K. Carter Management For For 1b Elect Director Charles I. Cogut Management For For 1c Elect Director Seifi Ghasemi Management For For 1d Elect Director David H. Y. Ho Management For For 1e Elect Director Margaret G. McGlynn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Amend Executive Incentive Bonus Plan Management For For ALBEMARLE CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 2.1 Elect Director Jim W. Nokes Management For For 2.2 Elect Director William H. Hernandez Management For For 2.3 Elect Director Luther C. Kissam, IV Management For For 2.4 Elect Director Douglas L. Maine Management For For 2.5 Elect Director J. Kent Masters Management For For 2.6 Elect Director James J. O' Brien Management For For 2.7 Elect Director Barry W. Perry Management For For 2.8 Elect Director John Sherman, Jr. Management For For 2.9 Elect Director Gerald A. Steiner Management For For 2.10 Elect Director Harriett Tee Taggart Management For For 2.11 Elect Director Alejandro Wolff Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 05, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Mollie Hale Carter Management For For 1.3 Elect Director Terrell K. Crews Management For For 1.4 Elect Director Pierre Dufour Management For For 1.5 Elect Director Donald E. Felsinger Management For For 1.6 Elect Director Juan R. Luciano Management For For 1.7 Elect Director Antonio Maciel Neto Management For For 1.8 Elect Director Patrick J. Moore Management For For 1.9 Elect Director Francisco Sanchez Management For For 1.10 Elect Director Debra A. Sandler Management For For 1.11 Elect Director Daniel Shih Management For For 1.12 Elect Director Kelvin R. Westbrook Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 17, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director William L. Bax Management For For 1c Elect Director D. John Coldman Management For For 1d Elect Director Frank E. English, Jr Management For For 1e Elect Director J. Patrick Gallagher, Jr. Management For For 1f Elect Director Elbert O. Hand Management For For 1g Elect Director David S. Johnson Management For For 1h Elect Director Kay W. McCurdy Management For For 1i Elect Director Ralph J. Nicoletti Management For For 1j Elect Director Norman L. Rosenthal Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BECTON, DICKINSON AND COMPANY Meeting Date:JAN 26, 2016 Record Date:DEC 04, 2015 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Catherine M. Burzik Management For For 1.3 Elect Director Vincent A. Forlenza Management For For 1.4 Elect Director Claire M. Fraser Management For For 1.5 Elect Director Christopher Jones Management For For 1.6 Elect Director Marshall O. Larsen Management For For 1.7 Elect Director Gary A. Mecklenburg Management For For 1.8 Elect Director James F. Orr Management For For 1.9 Elect Director Willard J. Overlock, Jr. Management For For 1.10 Elect Director Claire Pomeroy Management For For 1.11 Elect Director Rebecca W. Rimel Management For For 1.12 Elect Director Bertram L. Scott Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For BEMIS COMPANY, INC. Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:BMS Security ID:081437105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William F. Austen Management For For 1.2 Elect Director Ronald J. Floto Management For For 1.3 Elect Director Adele M. Gulfo Management For For 1.4 Elect Director David S. Haffner Management For For 1.5 Elect Director Timothy M. Manganello Management For For 1.6 Elect Director William L. Mansfield Management For For 1.7 Elect Director Arun Nayar Management For For 1.8 Elect Director Edward N. Perry Management For For 1.9 Elect Director David T. Szczupak Management For For 1.10 Elect Director Holly A. Van Deursen Management For For 1.11 Elect Director Philip G. Weaver Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BUNGE LIMITED Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2.1 Elect Director Paul Cornet de Ways-Ruart Management For For 2.2 Elect Director William Engels Management For For 2.3 Elect Director L. Patrick Lupo Management For For 2.4 Elect Director Soren Schroder Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Omnibus Stock Plan Management For For CARLISLE COMPANIES INCORPORATED Meeting Date:MAY 18, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robin J. Adams Management For For 1b Elect Director D. Christian Koch Management For For 1c Elect Director David A. Roberts Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For CHEVRON CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. - Resigned Management None None 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 7 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 8 Annually Report Reserve Replacements in BTUs Shareholder Against Against 9 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 10 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 11 Require Director Nominee with Environmental Experience Shareholder Against Against 12 Amend Bylaws Call Special Meetings Shareholder Against Against CINTAS CORPORATION Meeting Date:OCT 14, 2015 Record Date:AUG 17, 2015 Meeting Type:ANNUAL Ticker:CTAS Security ID:172908105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gerald S. Adolph Management For For 1b Elect Director John F. Barrett Management For For 1c Elect Director Melanie W. Barstad Management For For 1d Elect Director Richard T. Farmer Management For For 1e Elect Director Scott D. Farmer Management For For 1f Elect Director James J. Johnson Management For For 1g Elect Director Robert J. Kohlhepp Management For For 1h Elect Director Joseph Scaminace Management For For 1i Elect Director Ronald W. Tysoe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For COLGATE-PALMOLIVE COMPANY Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:CL Security ID:194162103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John P. Bilbrey Management For For 1b Elect Director John T. Cahill Management For For 1c Elect Director Ian Cook Management For For 1d Elect Director Helene D. Gayle Management For For 1e Elect Director Ellen M. Hancock Management For For 1f Elect Director C. Martin Harris Management For For 1g Elect Director Richard J. Kogan Management For For 1h Elect Director Lorrie M. Norrington Management For For 1i Elect Director Michael B. Polk Management For For 1j Elect Director Stephen I. Sadove Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For CVS HEALTH CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director William C. Weldon Management For For 1k Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 5 Report on Pay Disparity Shareholder Against Against DENTSPLY INTERNATIONAL INC. Meeting Date:JAN 11, 2016 Record Date:DEC 02, 2015 Meeting Type:SPECIAL Ticker:XRAY Security ID:249030107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adopt Second Amended and Restated Certificate of Incorporation Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Approve Omnibus Stock Plan Management For For 5 Adjourn Meeting Management For For DENTSPLY SIRONA INC. Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:XRAY Security ID:24906P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael C. Alfano Management For Against 1b Elect Director David K. Beecken Management For For 1c Elect Director Eric K. Brandt Management For For 1d Elect Director Michael J. Coleman Management For For 1e Elect Director Willie A. Deese Management For For 1f Elect Director Thomas Jetter Management For For 1g Elect Director Arthur D. Kowaloff Management For For 1h Elect Director Harry M. Jansen Kraemer, Jr. Management For For 1i Elect Director Francis J. Lunger Management For For 1j Elect Director Jeffrey T. Slovin Management For For 1k Elect Director Bret W. Wise Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DONALDSON COMPANY, INC. Meeting Date:DEC 22, 2015 Record Date:NOV 16, 2015 Meeting Type:ANNUAL Ticker:DCI Security ID:257651109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew Cecere Management For For 1.2 Elect Director William M. Cook Management For For 1.3 Elect Director James J. Owens Management For For 1.4 Elect Director Trudy A. Rautio Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DOVER CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter T. Francis Management For For 1b Elect Director Kristiane C. Graham Management For For 1c Elect Director Michael F. Johnston Management For For 1d Elect Director Robert A. Livingston Management For For 1e Elect Director Richard K. Lochridge Management For For 1f Elect Director Bernard G. Rethore Management For For 1g Elect Director Michael B. Stubbs Management For For 1h Elect Director Stephen M. Todd Management For For 1i Elect Director Stephen K. Wagner Management For For 1j Elect Director Keith E. Wandell Management For For 1k Elect Director Mary A. Winston Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Proxy Access Shareholder Against Against ECOLAB INC. Meeting Date:MAY 05, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Barbara J. Beck Management For For 1c Elect Director Leslie S. Biller Management For For 1d Elect Director Carl M. Casale Management For For 1e Elect Director Stephen I. Chazen Management For For 1f Elect Director Jeffrey M. Ettinger Management For For 1g Elect Director Jerry A. Grundhofer Management For For 1h Elect Director Arthur J. Higgins Management For For 1i Elect Director Michael Larson Management For For 1j Elect Director Jerry W. Levin Management For For 1k Elect Director David W. MacLennan Management For For 1l Elect Director Tracy B. McKibben Management For For 1m Elect Director Victoria J. Reich Management For For 1n Elect Director Suzanne M. Vautrinot Management For For 1o Elect Director John J. Zillmer Management For For 2 Ratify Pricewaterhouse Coopers LLP as Auditors Management For For 3 Amend Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt Proxy Access Right Shareholder Against Against EOG RESOURCES, INC. Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:EOG Security ID:26875P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janet F. Clark Management For For 1b Elect Director Charles R. Crisp Management For For 1c Elect Director James C. Day Management For For 1d Elect Director H. Leighton Steward Management For For 1e Elect Director Donald F. Textor Management For Against 1f Elect Director William R. Thomas Management For For 1g Elect Director Frank G. Wisner Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXXON MOBIL CORPORATION Meeting Date:MAY 25, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Angela F. Braly Management For For 1.4 Elect Director Ursula M. Burns Management For For 1.5 Elect Director Larry R. Faulkner Management For For 1.6 Elect Director Jay S. Fishman Management For For 1.7 Elect Director Henrietta H. Fore Management For For 1.8 Elect Director Kenneth C. Frazier Management For For 1.9 Elect Director Douglas R. Oberhelman Management For For 1.10 Elect Director Samuel J. Palmisano Management For For 1.11 Elect Director Steven S. Reinemund Management For For 1.12 Elect Director Rex W. Tillerson Management For For 1.13 Elect Director William C. Weldon Management For For 1.14 Elect Director Darren W. Woods Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Require Director Nominee with Environmental Experience Shareholder Against Against 6 Seek Sale of Company/Assets Shareholder Against Against 7 Proxy Access Shareholder Against Against 8 Disclose Percentage of Females at Each Percentile of Compensation Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 11 Adopt Policy Acknowledging the Imperative for 2 Degree Limit Shareholder Against Against 12 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 13 Annually Report Reserve Replacements in BTUs Shareholder Against Against 14 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against GENERAL DYNAMICS CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary T. Barra Management For For 1.2 Elect Director Nicholas D. Chabraja Management For For 1.3 Elect Director James S. Crown Management For For 1.4 Elect Director Rudy F. deLeon Management For For 1.5 Elect Director William P. Fricks Management For For 1.6 Elect Director John M. Keane Management For For 1.7 Elect Director Lester L. Lyles Management For For 1.8 Elect Director Mark M. Malcolm Management For For 1.9 Elect Director James N. Mattis Management For For 1.10 Elect Director Phebe N. Novakovic Management For For 1.11 Elect Director William A. Osborn Management For For 1.12 Elect Director Laura J. Schumacher Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Adopt and Issue General Payout Policy Regarding Share Repurchases Shareholder Against Against HILLENBRAND, INC. Meeting Date:FEB 24, 2016 Record Date:DEC 18, 2015 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary L. Collar Management For For 1.2 Elect Director Mark C. DeLuzio Management For For 1.3 Elect Director Joy M. Greenway Management For For 1.4 Elect Director F. Joseph Loughrey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HONEYWELL INTERNATIONAL INC. Meeting Date:APR 25, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:HON Security ID:438516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director William S. Ayer Management For For 1B Elect Director Kevin Burke Management For For 1C Elect Director Jaime Chico Pardo Management For For 1D Elect Director David M. Cote Management For For 1E Elect Director D. Scott Davis Management For For 1F Elect Director Linnet F. Deily Management For For 1G Elect Director Judd Gregg Management For For 1H Elect Director Clive Hollick Management For For 1I Elect Director Grace D. Lieblein Management For For 1J Elect Director George Paz Management For For 1K Elect Director Bradley T. Sheares Management For For 1L Elect Director Robin L. Washington Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Non-Employee Director Omnibus Stock Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against JOHN WILEY & SONS, INC. Meeting Date:OCT 01, 2015 Record Date:AUG 04, 2015 Meeting Type:ANNUAL Ticker:JW.A Security ID:968223206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mari J. Baker Management For For 1.2 Elect Director George Bell Management For For 1.3 Elect Director Raymond W. McDaniel, Jr. Management For For 1.4 Elect Director Kalpana Raina Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JOHNSON & JOHNSON Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary C. Beckerle Management For For 1b Elect Director D. Scott Davis Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director William D. Perez Management For For 1i Elect Director Charles Prince Management For For 1j Elect Director A. Eugene Washington Management For For 1k Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against JOHNSON CONTROLS, INC. Meeting Date:JAN 27, 2016 Record Date:NOV 19, 2015 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Abney Management For For 1.2 Elect Director Natalie A. Black Management For For 1.3 Elect Director Julie L. Bushman Management For For 1.4 Elect Director Raymond L. Conner Management For For 1.5 Elect Director Richard Goodman Management For For 1.6 Elect Director Jeffrey A. Joerres Management For For 1.7 Elect Director William H. Lacy Management For For 1.8 Elect Director Alex A. Molinaroli Management For For 1.9 Elect Director Juan Pablo del Valle Perochena Management For For 1.10 Elect Director Mark P. Vergnano Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against Against KNOWLES CORPORATION Meeting Date:MAY 03, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:KN Security ID:49926D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Pierre M. Ergas Management For For 1.2 Elect Director Hermann Eul Management For For 1.3 Elect Director Donald Macleod Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Approve Omnibus Stock Plan Management For For LEGGETT & PLATT, INCORPORATED Meeting Date:MAY 17, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:LEG Security ID:524660107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert E. Brunner Management For For 1b Elect Director Robert G. Culp, III Management For For 1c Elect Director R. Ted Enloe, III Management For For 1d Elect Director Manuel A. Fernandez Management For For 1e Elect Director Matthew C. Flanigan Management For For 1f Elect Director Karl G. Glassman Management For For 1g Elect Director Joseph W. McClanathan Management For For 1h Elect Director Judy C. Odom Management For For 1i Elect Director Phoebe A. Wood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LINEAR TECHNOLOGY CORPORATION Meeting Date:NOV 04, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:LLTC Security ID:535678106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert H. Swanson, Jr. Management For For 1b Elect Director Lothar Maier Management For For 1c Elect Director Arthur C. Agnos Management For For 1d Elect Director John J. Gordon Management For For 1e Elect Director David S. Lee Management For For 1f Elect Director Richard M. Moley Management For For 1g Elect Director Thomas S. Volpe Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For MATTHEWS INTERNATIONAL CORPORATION Meeting Date:FEB 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:MATW Security ID:577128101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Don W. Quigley, Jr. Management For For 1.2 Elect Director Terry L. Dunlap Management For For 1.3 Elect Director Alvaro Garcia-Tunon Management For For 1.4 Elect Director John D. Turner Management For For 1.5 Elect Director Jerry R. Whitaker Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MCDONALD'S CORPORATION Meeting Date:MAY 26, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd Dean Management For For 1b Elect Director Stephen Easterbrook Management For For 1c Elect Director Robert Eckert Management For For 1d Elect Director Margaret Georgiadis Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jeanne Jackson Management For For 1g Elect Director Richard Lenny Management For For 1h Elect Director Walter Massey Management For For 1i Elect Director John Mulligan Management For For 1j Elect Director Sheila Penrose Management For For 1k Elect Director John Rogers, Jr. Management For For 1l Elect Director Miles White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against Against 6 Adopt Holy Land Principles Shareholder Against Against 7 Adopt Policy to Ban Non-Therapeutic Use of Antibiotics in Meat Supply Chain Shareholder Against Against 8 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 9 Report on Consistency Between Corporate Values and Political Activities Shareholder Against Against MEDTRONIC PLC Meeting Date:DEC 11, 2015 Record Date:OCT 12, 2015 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MICROSOFT CORPORATION Meeting Date:DEC 02, 2015 Record Date:OCT 02, 2015 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For NIKE, INC. Meeting Date:SEP 17, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Political Contributions Shareholder Against Against 7 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NUCOR CORPORATION Meeting Date:MAY 13, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Ferriola Management For For 1.2 Elect Director Gregory J. Hayes Management For For 1.3 Elect Director Victoria F. Haynes Management For For 1.4 Elect Director Bernard L. Kasriel Management For For 1.5 Elect Director Christopher J. Kearney Management For For 1.6 Elect Director Laurette T. Koellner Management For For 1.7 Elect Director Raymond J. Milchovich Management For For 1.8 Elect Director John H. Walker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Adopt Quantitative Company-wide GHG Goals Shareholder Against Against OCCIDENTAL PETROLEUM CORPORATION Meeting Date:APR 29, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director Vicki A. Hollub Management For For 1.9 Elect Director William R. Klesse Management For For 1.10 Elect Director Avedick B. Poladian Management For For 1.11 Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 5 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 6 Amend Bylaws Call Special Meetings Shareholder Against Against 7 Report on Methane and Flaring Emissions Management and Reduction Targets Shareholder Against Against OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 27, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jimmy A. Dew Management For For 1.2 Elect Director John M. Dixon Management For Withhold 1.3 Elect Director Dennis P. Van Mieghem Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against Against PENTAIR PLC Meeting Date:MAY 10, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:PNR Security ID:G7S00T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glynis A. Bryan Management For For 1b Elect Director Jerry W. Burris Management For For 1c Elect Director Carol Anthony (John) Davidson Management For For 1d Elect Director Jacques Esculier Management For For 1e Elect Director T. Michael Glenn Management For For 1f Elect Director David H.Y. Ho Management For For 1g Elect Director Randall J. Hogan Management For For 1h Elect Director David A. Jones Management For For 1i Elect Director Ronald L. Merriman Management For For 1j Elect Director William T. Monahan Management For For 1k Elect Director Billie Ida Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Determine Price Range for Reissuance of Treasury Shares Management For For 5 Fix Number of Directors at 12 Management For For 6A Amend Company's Articles of Association in Connection with Recent Changes in Irish Law and for General Administrative Reasons Management For For 6B Amend Company's Memorandum of Association in Connection with Recent Changes in Irish Law Management For For PEPSICO, INC. Meeting Date:MAY 04, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Cesar Conde Management For For 1d Elect Director Ian M. Cook Management For For 1e Elect Director Dina Dublon Management For For 1f Elect Director Rona A. Fairhead Management For For 1g Elect Director Richard W. Fisher Management For For 1h Elect Director William R. Johnson Management For For 1i Elect Director Indra K. Nooyi Management For For 1j Elect Director David C. Page Management For For 1k Elect Director Robert C. Pohlad Management For For 1l Elect Director Lloyd G. Trotter Management For For 1m Elect Director Daniel Vasella Management For For 1n Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Establish a Board Committee on Sustainability Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against 7 Adopt Holy Land Principles Shareholder Against Against 8 Adopt Quantitative Renewable Energy Goals Shareholder Against Against PERRIGO COMPANY PLC Meeting Date:NOV 04, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Marc Coucke Management For For 1.4 Elect Director Jacqualyn A. Fouse Management For For 1.5 Elect Director Ellen R. Hoffing Management For For 1.6 Elect Director Michael J. Jandernoa Management For For 1.7 Elect Director Gerald K. Kunkle, Jr. Management For For 1.8 Elect Director Herman Morris, Jr. Management For For 1.9 Elect Director Donal O'Connor Management For For 1.10 Elect Director Joseph C. Papa Management For For 1.11 Elect Director Shlomo Yanai Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For 6 Approve Amendments to the Memorandum of Association Management For For 7 Adopt Revised Articles of Association Management For For PERRIGO COMPANY PLC Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Marc Coucke Management For For 1.4 Elect Director Ellen R. Hoffing Management For For 1.5 Elect Director Michael J. Jandernoa Management For For 1.6 Elect Director Gerald K. Kunkle, Jr. Management For For 1.7 Elect Director Herman Morris, Jr. Management For For 1.8 Elect Director Donal O'Connor Management For For 1.9 Elect Director Joseph C. Papa Management For For 1.10 Elect Director Shlomo Yanai Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For PFIZER INC. Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Joseph J. Echevarria Management For For 1.4 Elect Director Frances D. Fergusson Management For For 1.5 Elect Director Helen H. Hobbs Management For For 1.6 Elect Director James M. Kilts Management For For 1.7 Elect Director Shantanu Narayen Management For For 1.8 Elect Director Suzanne Nora Johnson Management For For 1.9 Elect Director Ian C. Read Management For For 1.10 Elect Director Stephen W. Sanger Management For For 1.11 Elect Director James C. Smith Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Give Shareholders Final Say on Election of Directors Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Prohibit Tax Gross-ups on Inversions Shareholder Against Against PRAXAIR, INC. Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Ira D. Hall Management For For 1.6 Elect Director Raymond W. LeBoeuf Management For For 1.7 Elect Director Larry D. McVay Management For For 1.8 Elect Director Denise L. Ramos Management For For 1.9 Elect Director Martin H. Richenhagen Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against QUALCOMM INCORPORATED Meeting Date:MAR 08, 2016 Record Date:JAN 11, 2016 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Raymond V. Dittamore Management For For 1c Elect Director Jeffrey W. Henderson Management For For 1d Elect Director Thomas W. Horton Management For For 1e Elect Director Paul E. Jacobs Management For For 1f Elect Director Harish Manwani Management For For 1g Elect Director Mark D. McLaughlin Management For For 1h Elect Director Steve Mollenkopf Management For For 1i Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1j Elect Director Francisco Ros Management For For 1k Elect Director Jonathan J. Rubinstein Management For For 1l Elect Director Anthony J. Vinciquerra Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Proxy Access Shareholder Against Against RLI CORP. Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:RLI Security ID:749607107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kaj Ahlmann Management For For 1.2 Elect Director Barbara R. Allen Management For For 1.3 Elect Director Michael E. Angelina Management For For 1.4 Elect Director John T. Baily Management For For 1.5 Elect Director Jordan W. Graham Management For For 1.6 Elect Director Charles M. Linke Management For For 1.7 Elect Director F. Lynn McPheeters Management For For 1.8 Elect Director Jonathan E. Michael Management For For 1.9 Elect Director James J. Scanlan Management For For 1.10 Elect Director Michael J. Stone Management For For 1.11 Elect Director Robert O. Viets Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify KPMG LLP as Auditors Management For For ROPER TECHNOLOGIES, INC. Meeting Date:MAY 27, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy Woods Brinkley Management For For 1.2 Elect Director John F. Fort, III Management For For 1.3 Elect Director Brian D. Jellison Management For For 1.4 Elect Director Robert D. Johnson Management For For 1.5 Elect Director Robert E. Knowling, Jr. Management For For 1.6 Elect Director Wilbur J. Prezzano Management For For 1.7 Elect Director Laura G. Thatcher Management For For 1.8 Elect Director Richard F. Wallman Management For For 1.9 Elect Director Christopher Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For ROSS STORES, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:ROST Security ID:778296103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Balmuth Management For For 1b Elect Director K. Gunnar Bjorklund Management For For 1c Elect Director Michael J. Bush Management For For 1d Elect Director Norman A. Ferber Management For For 1e Elect Director Sharon D. Garrett Management For For 1f Elect Director Stephen D. Milligan Management For For 1g Elect Director George P. Orban Management For For 1h Elect Director Michael O'Sullivan Management For For 1i Elect Director Lawrence S. Peiros Management For For 1j Elect Director Gregory L. Quesnel Management For For 1k Elect Director Barbara Rentler Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For SCHLUMBERGER LIMITED Meeting Date:APR 06, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director V. Maureen Kempston Darkes Management For For 1c Elect Director Paal Kibsgaard Management For For 1d Elect Director Nikolay Kudryavtsev Management For For 1e Elect Director Michael E. Marks Management For Against 1f Elect Director Indra K. Nooyi Management For For 1g Elect Director Lubna S. Olayan Management For For 1h Elect Director Leo Rafael Reif Management For For 1i Elect Director Tore I. Sandvold Management For Against 1j Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Articles Management For For 6 Fix Number of Directors at Twelve Management For For 7 Amend 2010 Omnibus Stock Incentive Plan Management For For STATE STREET CORPORATION Meeting Date:MAY 18, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:STT Security ID:857477103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kennett F. Burnes Management For For 1b Elect Director Patrick de Saint-Aignan Management For For 1c Elect Director Lynn A. Dugle Management For For 1d Elect Director William C. Freda Management For For 1e Elect Director Amelia C. Fawcett Management For For 1f Elect Director Linda A. Hill Management For For 1g Elect Director Joseph L. Hooley Management For For 1h Elect Director Richard P. Sergel Management For For 1i Elect Director Ronald L. Skates Management For For 1j Elect Director Gregory L. Summe Management For For 1k Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For STRYKER CORPORATION Meeting Date:APR 27, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Kevin A. Lobo Management For For 1g Elect Director William U. Parfet Management For For 1h Elect Director Andrew K. Silvernail Management For For 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TARGET CORPORATION Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Brian C. Cornell Management For For 1d Elect Director Calvin Darden Management For For 1e Elect Director Henrique De Castro Management For For 1f Elect Director Robert L. Edwards Management For For 1g Elect Director Melanie L. Healey Management For For 1h Elect Director Donald R. Knauss Management For For 1i Elect Director Monica C. Lozano Management For For 1j Elect Director Mary E. Minnick Management For For 1k Elect Director Anne M. Mulcahy Management For For 1l Elect Director Derica W. Rice Management For For 1m Elect Director Kenneth L. Salazar Management For For 1n Elect Director John G. Stumpf Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Guidelines for Country Selection Shareholder Against Against TELEFLEX INCORPORATED Meeting Date:APR 29, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Patricia C. Barron Management For For 1b Elect Director W. Kim Foster Management For For 1c Elect Director Jeffrey A. Graves Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Janet F. Clark Management For For 1e Elect Director Carrie S. Cox Management For For 1f Elect Director Ronald Kirk Management For For 1g Elect Director Pamela H. Patsley Management For For 1h Elect Director Robert E. Sanchez Management For For 1i Elect Director Wayne R. Sanders Management For For 1j Elect Director Richard K. Templeton Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For THE GAP, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:GPS Security ID:364760108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Domenico De Sole Management For For 1b Elect Director Robert J. Fisher Management For For 1c Elect Director William S. Fisher Management For For 1d Elect Director Tracy Gardner Management For For 1e Elect Director Isabella D. Goren Management For For 1f Elect Director Bob L. Martin Management For For 1g Elect Director Jorge P. Montoya Management For For 1h Elect Director Arthur Peck Management For For 1i Elect Director Mayo A. Shattuck, III Management For For 1j Elect Director Katherine Tsang Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 13, 2015 Record Date:AUG 14, 2015 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Francis S. Blake Management For For 1b Elect Director Angela F. Braly Management For For 1c Elect Director Kenneth I. Chenault Management For For 1d Elect Director Scott D. Cook Management For For 1e Elect Director Susan Desmond-Hellmann Management For For 1f Elect Director A.G. Lafley Management For For 1g Elect Director Terry J. Lundgren Management For For 1h Elect Director W. James McNerney, Jr. Management For For 1i Elect Director David S. Taylor Management For For 1j Elect Director Margaret C. Whitman Management For For 1k Elect Director Mary Agnes Wilderotter Management For Abstain 1l Elect Director Patricia A. Woertz Management For For 1m Elect Director Ernesto Zedillo Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For TIFFANY & CO. Meeting Date:MAY 26, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:TIF Security ID:886547108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael J. Kowalski Management For For 1b Elect Director Rose Marie Bravo Management For For 1c Elect Director Gary E. Costley Management For For 1d Elect Director Frederic Cumenal Management For For 1e Elect Director Lawrence K. Fish Management For For 1f Elect Director Abby F. Kohnstamm Management For For 1g Elect Director Charles K. Marquis Management For For 1h Elect Director Peter W. May Management For For 1i Elect Director William A. Shutzer Management For For 1j Elect Director Robert S. Singer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt and Issue a General Payout Policy Shareholder Against Against UNITED PARCEL SERVICE, INC. Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Abney Management For For 1b Elect Director Rodney C. Adkins Management For For 1c Elect Director Michael J. Burns Management For For 1d Elect Director William R. Johnson Management For For 1e Elect Director Candace Kendle Management For For 1f Elect Director Ann M. Livermore Management For For 1g Elect Director Rudy H.P. Markham Management For For 1h Elect Director Clark 'Sandy' T. Randt, Jr. Management For For 1i Elect Director John T. Stankey Management For For 1j Elect Director Carol B. Tome Management For For 1k Elect Director Kevin M. Warsh Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Report on Lobbying Payments and Policy Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Adopt Holy Land Principles Shareholder Against Against UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 25, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John V. Faraci Management For For 1b Elect Director Jean-Pierre Garnier Management For For 1c Elect Director Gregory J. Hayes Management For For 1d Elect Director Edward A. Kangas Management For For 1e Elect Director Ellen J. Kullman Management For For 1f Elect Director Marshall O. Larsen Management For For 1g Elect Director Harold McGraw, III Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director Fredric G. Reynolds Management For For 1j Elect Director Brian C. Rogers Management For For 1k Elect Director H. Patrick Swygert Management For For 1l Elect Director Andre Villeneuve Management For For 1m Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Eliminate Cumulative Voting Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For W.W. GRAINGER, INC. Meeting Date:APR 27, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director Brian P. Anderson Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Stuart L. Levenick Management For For 1.5 Elect Director Neil S. Novich Management For For 1.6 Elect Director Michael J. Roberts Management For For 1.7 Elect Director Gary L. Rogers Management For For 1.8 Elect Director James T. Ryan Management For For 1.9 Elect Director E. Scott Santi Management For For 1.10 Elect Director James D. Slavik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WAL-MART STORES, INC. Meeting Date:JUN 03, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James I. Cash, Jr. Management For Against 1b Elect Director Pamela J. Craig Management For For 1c Elect Director Timothy P. Flynn Management For For 1d Elect Director Thomas W. Horton Management For For 1e Elect Director Marissa A. Mayer Management For For 1f Elect Director C. Douglas McMillon Management For For 1g Elect Director Gregory B. Penner Management For For 1h Elect Director Steven S. Reinemund Management For For 1i Elect Director Kevin Y. Systrom Management For For 1j Elect Director S. Robson Walton Management For For 1k Elect Director Steuart L. Walton Management For For 1l Elect Director Linda S. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Incentive Compensation Plans Shareholder Against Against 7 Report on Guidelines for Country Selection Shareholder Against Against WALGREENS BOOTS ALLIANCE, INC. Meeting Date:JAN 27, 2016 Record Date:NOV 30, 2015 Meeting Type:ANNUAL Ticker:WBA Security ID:931427108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director William C. Foote Management For For 1d Elect Director Ginger L. Graham Management For For 1e Elect Director John A. Lederer Management For For 1f Elect Director Dominic P. Murphy Management For For 1g Elect Director Stefano Pessina Management For For 1h Elect Director Barry Rosenstein Management For For 1i Elect Director Leonard D. Schaeffer Management For For 1j Elect Director Nancy M. Schlichting Management For For 1k Elect Director James A. Skinner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For WEST PHARMACEUTICAL SERVICES, INC. Meeting Date:MAY 03, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:WST Security ID:955306105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Buthman Management For For 1.2 Elect Director William F. Feehery Management For For 1.3 Elect Director Eric M. Green Management For For 1.4 Elect Director Thomas W. Hofmann Management For For 1.5 Elect Director Paula A. Johnson Management For For 1.6 Elect Director Myla P. Lai-Goldman Management For For 1.7 Elect Director Douglas A. Michels Management For For 1.8 Elect Director John H. Weiland Management For For 1.9 Elect Director Patrick J. Zenner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For YUM! BRANDS, INC. Meeting Date:MAY 20, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:YUM Security ID:988498101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael J. Cavanagh Management For For 1b Elect Director Brian C. Cornell Management For For 1c Elect Director Greg Creed Management For For 1d Elect Director David W. Dorman Management For For 1e Elect Director Mirian M. Graddick-Weir Management For For 1f Elect Director Jonathan S. Linen Management For For 1g Elect Director Keith Meister Management For For 1h Elect Director Thomas C. Nelson Management For For 1i Elect Director Thomas M. Ryan Management For For 1j Elect Director P. Justin Skala Management For For 1k Elect Director Elane B. Stock Management For For 1l Elect Director Robert D. Walter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Add GMO Labels on Products Shareholder Against Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Managed Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
